DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has amended claim 1 to add the limitation “wherein the cells from said 3D cell aggregates exhibit one or more of the following: significantly upregulated C-X-C chemokine receptor type 4 (CXCR-4) expression relative to a stem cell cultured in the absence of the TRM; and/or migration towards stromal cell-derived factor 1 (SDF-1)”, as well as cancelled claims 12 and 16. No new matter has been added.
	Claims 1-11, 13-15, and 17-19 are pending and examined on the merits.

Drawings
RE: Objection to the drawings
	The amendment to the “Brief Description of the Drawings” in the Specification, which define the abbreviations in Figures 2A-B, are sufficient to overcome the objection.

Specification
RE: Objection to the specification
The amended abstract meets the maximum limit of 150 words and 15 lines of text, thereby obviating the objection.

Claim Objections
RE: Objection to the claims
The correction on claim 14 resolves the minor informality. Hence, the objection on said claim has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 12 and 16 under 35 U.S.C. 112(b) for being indefinite
	Claims 12 and 16 have been cancelled, thus the rejections are now moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

RE: Rejection of claims 1-11, 13-15 and 17 under 35 U.S.C. 103 as being unpatentable over Ma et al. in view of Ronfard et al. and Kim et al. 
Traversal of rejections is based on Ma et al., Ronfard et al., and Kim et al. allegedly failing to teach the new limitation, which further defines the cells obtained from 3D cell aggregates as exhibiting “significantly upregulated C-X-C chemokine receptor type 4 (CXCR-4) expression relative to a stem cell cultured in the absence of the TRM; and/or migration towards stromal cell-derived factor 1 (SDF-1)”. 
Applicant’s traversal has been fully considered but is found unpersuasive. Ma et al., Ronfard et al., and Kim et al. do not explicitly teach the added limitation. However, Ma et al. discloses growing the MSCs under low O2 tension. Since culturing MSC under hypoxic conditions induce high expression of CXCR4 as evidenced by Liu et al. (Biochemical and Biophysical Research Communications 2010, Vol. 401, pages 509-515), the modified method of Ma et al. would necessarily produce cells that have upregulated expression of CXCR4 and migrate towards SDF-1. 
The rejections of record have been withdrawn and replaced with modified rejections to address the claim amendments.

RE: Rejection of claims 1-29 under 35 U.S.C. 103 as being unpatentable over Ma et al. in view of Ronfard et al., Kim et al., and Tsai et al.  
	Applicant traverses the rejections because Tsai et al. does not remedy the deficiencies of Ma et al., Ronfard et al., and Kim et al..
	The traversal has been fully considered. Since claims 14 and 16 have been cancelled, the rejections are moot. 

Modified rejections
Claims 1-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Pub. No. WO 2012/079086 A2) in view of Ronfard et al. (Pub. No. US 2008/0009064 A1 A1) and Kim et al. (Biotechnology Progress 2013, Vol. 29, pages 441-451), as evidenced by Liu et al. (Biochemical and Biophysical Research Communications 2010, Vol. 401, pages 509-515).
Ma et al. provides materials and methods for growing and expanding mammalian mesenchymal stem cells (MSCs) while maintaining their undifferentiated phenotype, self-renewal ability, therapeutic potency, and/or multi-lineage potential (Abstract; lines 16-18, page 8). In an embodiment, the MSCs are isolated from bone marrow and/or adipose tissue of a mammal or human (lines 28-30, page 9). The isolated MSCs can be used to treat disease in a human or repair an injured tissue (lines 11-12, page 12).
One embodiment of Ma et al.’s methods comprises seeding freshly isolated MSCs on a planar surface like plastic tissue culture plate or a 3D scaffold, growing the MSCs under physiological or low O2 tension thereby forming a 3D extracellular matrix (ECM) network, decellularizing the cultures to obtain decellularized ECM matrices, reseeding the decellularized ECM matrices on the plate or 3D scaffold with MSCs, and allowing the reseeded MSCs to grow on the ECM and maintain an undifferentiated phenotype (lines 16-26, page 8). O2 tension during growth of MSCs on the planar surface or 3D scaffold is maintained between about 1% and 10% (lines 7-11, page 9).
When the planar surface or 3D scaffold has a thermally responsive film or coating, the culture plate or 3D scaffold containing reseeded MSCs is incubated at room temperature or lower such that cells are released as clusters. The clusters of MSCs can be subsequently cultured in suspension in a spinner flask, which can be carried out under physiological or low O2 tension (line 32, page 8; lines 1-6, page 9). 
The planar surfaces employed in the disclosed methods include glass and polystyrene tissue culture plates. Suitable 3D scaffolds include polystyrene, poly(carprolactone), nylon, and poly(ethylene terephthalate) (PET), which can have a pore diameter of 50-100 [Symbol font/0x6D]m (lines 16-27, page 10). Non-woven scaffolds made with PET have excellent stability and biocompatibility, and have thus been utilized to support high density growth of human MSCs in bioreactor (lines 7-15, page 11). In a working example, human MSCs were seeded onto PET scaffolds and cultured in a perfusion bioreactor (Figure 1). 
Examples of thermally responsive films on the planar surface or 3D scaffold that allow detachment of cells via regulation of temperature include N-isopropylacrylamide, poly(allylamine hydrochloride)-co-poly(N-isopropylacrylamide), and poly(styrene sulfonate)-co-poly(N-isopropylacrylamide). The thermally responsive film can also comprise a terminal coating of positively charged allylamine hydrochloride, negatively charged styrene sulfonic acid (PSS), or fetal bovine serum (FBS) (lines 12-20, page 9).
Ma et al.’s methods are comparable to the instant application’s method for expanding a stem cell for the following reasons:
Regarding claim 1: reseeding decellularized ECM matrices on 3D scaffolds with MSCs in a bioreactor, wherein the 3D scaffolds have a thermally responsive film or coating that detaches adhered cells by reducing the temperature, is analogous to the step “culturing stem cells in a bioreactor system in the presence of a thermally responsive microcarrier (TRM), wherein stem cells adhere to the surface of said TRM”. 
Growing the MSCs, which increases in cell numbers after 3 days (Figure 3A-1), is the same as the step “growing the adhered stem cells for a sufficient period of time for the stem cells to increase in numbers”. 
Placing the 3D scaffolds at room temperature or lower in order to release the MSCs as clusters or aggregates (Figure 5) is equivalent to “detaching the stem cells from the TRM by reducing the culture temperature to a critical solution temperature that results in said adhered cells detaching from the surface of said TRM as cell clusters”. 
Transferring the MSC clusters or aggregates to a spinner flask and further culturing them in suspension is similar to “providing said detached cell clusters sufficient time to aggregate and form three-dimensional (3D) stem cell aggregates”. 
The preservation of native properties in the produced MSCs such as the ability to secrete therapeutic factors, and consequently have better therapeutic potency compared to traditional culture methods (lines 9-11, page 10), meets the limitation “wherein said 3D stem cell aggregates exhibit improved therapeutic potency”.
Ma et al. is different from the claimed invention in that the 3D scaffold is not specified to be “a microcarrier bead”.
Nevertheless, microcarrier beads have been used in the art as 3D scaffolds for cell cultivation. Ronfard et al., for example, discloses a temperature-responsive microcarrier substrate useful for culturing stem cells. The microcarrier substrate comprises a microcarrier support and a coating of temperature-responsive polymer that preferably binds cells at 33-39[Symbol font/0xB0]C and releases them at <33[Symbol font/0xB0]C (par. [0013-[0016]). The microcarrier support is most preferably spherical in shape and ideally having a diameter of 100-300 [Symbol font/0x6D]m (par. [0024]-[0025]). A person with ordinary skill in the art before the effective filing date of the claimed invention would have utilized Ronfard et al.’s temperature-responsive microcarrier substrate in the form of spheres or beads with reasonable expectation that stem cells would adhere to them and be released by lowering of temperature. The rationale to support obviousness is that all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. See MPEP § 2143 and KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Ma et al. also differs from the instant claim in that it does not teach dissociating the cultured clusters or aggregates of MSCs.
Despite this, Kim et al. teaches dissociating MSC aggregates with PBS containing trypsin and collagenase after 1 day of culturing. The dissociated cells are seeded in growth media and cultured (Materials and Methods, left column, page 443). Kim et al. also demonstrates that the aggregation of MSC hinges on the calcium-dependent adhesion molecule E-cadherin and retains ECM proteins like fibronectin, laminin, and collagen I (Figure 3A, page 446). Staining with an antibody that detects proliferating cells (BrdU) using a confocal microscope reveals that aggregates obtained through thermal lifting have evenly distributed proliferating MSC. Some of the images presented are “projected”, which combines fluorescence emission of a stack of x-y scans along the z-axis, indicating that the MSC aggregates are three-dimensional (Figure 3B, page 446). One with ordinary skill in the art before the effective filing date of the claimed invention would have further altered Ma et al.’s method by also treating MSC clusters or aggregates with trypsin- and collaganese-containing PBS and predict that said MSC cluster or aggregates would be effectively dissociated as 3D stem cell aggregates. Obviousness is based on the rationale that combining prior art elements according to known methods would yield predictable results. Id. 
Ma et al. does not explicitly state that that the produced MSCs exhibit “one or more of the following: significantly upregulated C-X-C chemokine receptor type 4 (CXCR-4) expression relative to a stem cell cultured in the absence of the TRM; and/or migration towards stromal cell-derived factor 1 (SDF-1)”.
However, these properties are considered inherent to the MSCs produced by the modified method of Ma et al.. Liu et al. provides evidence that hypoxia (3% O2) leads to upregulated expression of CXCR4 in cultured MSCs (Abstract, page 509; Figure 1 and Results 3.1, page 511). In addition, Liu et al. demonstrates that MSCs exposed to hypoxia exhibit increased migration in response to 1-10 ng/ml SDF-1[Symbol font/0x61] (Figure 2, page 512; Results 3.2, page 511). Given that Ma et al. teaches growing the MSCs under hypoxic conditions such as at 1%, 2%, or 3% O2 (lines 7-10, page 13), the MSCs obtained from modified method would inherently possess the recited characteristics.
MPEP § 2112.01(II) states that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate). In this case, the modified method of Ma et al. subjects the same material (i.e., MSCs) to the same process (i.e., cultured under hypoxic conditions in the presence of microcarrier beads having a thermally responsive coating) as the claimed method. The resulting MSCs would thus necessarily show upregulated CXCR4 expression and/or migration towards SDF-1.
Accordingly, claim 1 is obvious over Ma et al. in view of Ronfard et al. and Kim et al., as evidenced by Liu et al..
Regarding claim 2: the disclosed method’s use of a bioreactor such as a spinner flask bioreactor or perfusion bioreactor satisfies “wherein said bioreactor system comprises a spinner flask bioreactor or a rocking platform bioreactor”. Ma et al. also teaches that formation of cell aggregates can be induced by suspension in spinner flasks (Introduction, left column, page 442).
	Regarding claim 3: a spinner flask bioreactor or perfusion bioreactor agitates cells when used and thus fulfills “wherein said culture conditions provide for rocking and/or agitation of said cells”.
Regarding claim 4: the method of claim 1 has the additional limitation “wherein said TRM comprises glass”.
This limitation is satisfied by Ronfard et al., which teaches that the microcarriers supporting TRM can be made from materials such as glass (paragraph [0024], page 3). So although Ma et al. only lists polystyrene, poly(carprolactone), nylon, and PET as examples of 3D-scaffold material, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to use glass microcarrier beads instead of any of said 3D scaffold material in the modified method (note that the modified method uses Ronfard et al.’s microcarrier beads as the 3D scaffold). The conclusion of obviousness is based on the rationale that simple substitution of one known element for another obtains predictable results. See MPEP § 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5: the 3D scaffold having a terminal coating of a layer of positively charged allylamine hydrochloride, negatively charged styrene sulfonic acid, or FBS is identical to “wherein said TRM optionally comprises a terminal coating of a layer of positively charged allylamine hydrochloride (PAH)”.
Regarding claim 6: the modified method’s microcarrier having a diameter of 100-300 [Symbol font/0x6D]m meets “wherein said TRM has a diameter of between about 50 [Symbol font/0x6D]m to about 500 [Symbol font/0x6D]m”.
	Regarding claim 7: the embodiment of growing the MSCs under low O2 tension is the same as “wherein said stem cells are cultured in said bioreactor under hypoxic or low oxygen conditions”.
	Regarding claim 8: maintaining the oxygen tension between about 1% and 10% fulfills “wherein said hypoxic or low oxygen conditions comprise O2 tension at between about 1% and 10%”.
Regarding claim 9: the treating step in the method of claim 1 is further defined as “an enzymatic agent”. Trypsin and collagenase are enzymes, thereby satisfying this limitation.
Regarding claim 10: trypsin is identical to claim 9’s additional limitation “wherein said enzymatic agent is trypsin”.
Regarding claim 11: the stem cells are further required to being “cultured in a container or vessel that comprises a surface or coating, wherein said surface or coating inhibits or prevents attachment of said stem cells to said container or vessel”.
Ma et al. does not explicitly teach the limitation of the instant claim.
Kim et al., however, teaches that formation of stem cell aggregates can be induced by methods such as spontaneous aggregation on ultra-low attachment (ULA) surfaces and suspension in spinner flasks. These methods depend on the innate ability of cells to self-assemble on non-adherent surfaces (Introduction, left column, page 442). Thus, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to use a container with non-adherent surfaces during culturing of MSCs. Such modification would ensure that the MSCs do not adhere to the container and form aggregates. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Claim 11 is therefore obvious over Ma et al. in view of Ronfard et al. and Kim et al., as evidenced by Tsai et al..
Regarding claim 13: the dissociated cells are further specified to be “transplanted into a person or animal in need of treatment”.
Neither Ma et al., Ronfard et al., Kim et al., nor Liu et al. explicitly teaches transplanting the MSC into a person or animal.
According to Ma et al., MSCs have been isolated from donors and expanded because they are widely used in cell therapy such as in tissue repair and treatment of various kinds of diseases (lines 27-32, page 2; lines 4-9, page 3). Conventional culturing remain the prevailing method to expand for transplantation, but it is still plagued with various problems including diminishing proliferation rate and loss of multi-lineage differentiation capacity during expansion, as well as low viability after transplantation (lines 11-30, page 3). The methods disclosed by Ma et al. address these problems and show that the produced stem cells exhibit better survival, and increased growth under hypoxic conditions, and retain native properties such as the ability to secrete therapeutic factors (lines 1-11, page 10). These findings indicate that Ma et al.’s MSCs are suitable for transplantation into a person or animal. Given that the MSCs provide the benefit of being able to repair an injured tissue or treat disease in a human or animal (lines 11-12, page 12), a person with ordinary skill in the art before the effective filing date of the claimed invention would have transplanted the dissociated MSCs in a human or animal with a tissue injury or disease. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. Id.
Hence, claim 13 is obvious over Ma et al. in view of Ronfard et al. and Kim et al., as evidenced by Tsai et al..
Regarding claim 14: the MSC being derived from bone marrow and/or adipose tissue of a mammal or human is equivalent to “wherein said stem cells are MSC from bone marrow”
Regarding claim 15: the source of MSC being a mammal or human corresponds to “wherein said stem cells are mammalian or human stem cells”.
Regarding claims 17-19: the TRM being N-isopropylacrylamide, poly(allylamine hydrochloride)-co-poly(N-isopropylacrylamide), or poly(styrene sulfonate)-co-poly(N-isopropylacrylamide) as taught by Ma et al. (lines 12-20, page 9) and Ronfard et al. (paragraph [0023], pages 2-3) read on “wherein said thermally responsive material is poly(N-isopropylacrylamide)”, “…poly(allylamine hydrochloride)-co-poly(N-isopropylacrylamide)”, and “…poly(styrene sulfonate)-co-poly(N-isopropylacrylamide)”, respectively.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651